Case 0:19-cv-62523-RS Document 1 Entered on FLSD Docket 10/10/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

 LAUREANO ALEJANDRO LAVIE MOJENA,
 ERNESTO ANGEL NUEVO LAGO,

                Plaintiffs,
 v.

 SKY SATELLITE, INC.,
 NELDO DOMINGUEZ,
 LUCAS ZUCCHI,

             Defendants.
 ______________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

        Plaintiffs, LAUREANO ALEJANDRO LAVIE MOJENA and ERNESTO ANGEL

 NUEVO LAGO, bring this action against Defendants, SKY SATELLITE, INC., NELDO

 DOMINGUEZ, and LUCAS ZUCCHI, pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C § 201 et seq., and allege as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiffs LAUREANO ALEJANDRO LAVIE MOJENAand

 ERNESTO ANGEL NUEVO LAGO were residents of the State of Florida and “employees” of

 Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, SKY SATELLITE, INC., was a Florida corporation

 with its principal place of business in South Florida, engaged in commerce in the field of installing

 television equipment for Direct TV customers, at all times material hereto was the “employer” of

 Plaintiffs as that term is defined under statutes referenced herein, engaged along with its employees

 in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.



                                                  4
Case 0:19-cv-62523-RS Document 1 Entered on FLSD Docket 10/10/2019 Page 2 of 3



 4.     Defendant, NELDO DOMINGUEZ, is a resident of Miami-Dade County, Florida and was,

 and now is, a manager of Defendant, SKY SATELLITE, INC., controlled Plaintiffs’ duties, hours

 worked, and compensation, and managed the day-to-day operations of SKY SATELLITE, INC..

 Accordingly, NELDO DOMINGUEZ was and is an “employer” of the Plaintiffs within the

 meaning of 29 U.S.C. §203(d).

 5.     Defendant, LUCAS ZUCCHI, is a resident of Miami-Dade County, Florida and was, and

 now is, a manager of Defendant, SKY SATELLITE, INC., controlled Plaintiffs’ duties, hours

 worked, and compensation, and managed the day-to-day operations of SKY SATELLITE, INC..

 Accordingly, LUCAS ZUCCHI was and is an “employer” of the Plaintiffs within the meaning of

 29 U.S.C. §203(d).

 6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 7.     Plaintiff LAUREANO ALEJANDRO LAVIE MOJENA worked for Defendants as a

 technician.

 8.     Plaintiff ERNESTO ANGEL NUEVO LAGO worked for Defendants as a technician.

 9.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

 regular hourly rate for hours worked over 40 each week.

 10.    Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

 These amounts may change as Plaintiffs engage in the discovery process.

 11.    Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

 12.    Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

 been waived or abandoned.
Case 0:19-cv-62523-RS Document 1 Entered on FLSD Docket 10/10/2019 Page 3 of 3



 13.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

 legal services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 14.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
